Citation Nr: 0717523	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a left leg disorder.  


FINDINGS OF FACT

1.  The claim for service connection for a left leg disorder 
was previously denied in an August 2000 Board decision.  

2.  Evidence received since August 2000 is cumulative or 
redundant and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 Board decision that denied service 
connection for a left leg disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991, 2002); 38 C.F.R. § 20.1100 (2000, 2006).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left leg 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a November 1987 rating decision, the RO denied the 
veteran's claim for service connection for a left leg 
disorder.  The veteran appealed this decision, but the Board 
denied the veteran's claim again in a July 1988 decision.  
The RO declined to reopen the claim in December 1989 and 
several times thereafter.  Most recently, the Board declined 
to reopen the claim in an August 2000 decision.  That 
decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

The claim for entitlement to service connection for a left 
leg disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in March 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service private medical records, and the 
veteran's statements.  VA denied the claim because the 
evidence did not relate current left leg disability to his 
period of active service.  
  
The veteran applied to reopen his claim for service 
connection for a left leg disorder in March 2004.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted several statements 
describing how he incurred his left leg injury in 1952 during 
service in Korea with the Second Division.  He reported that 
he was helping to install a tent using an iron plank that was 
towed by a truck.  He reported that he was standing on top of 
the plank to put more weight on it, and when the truck pulled 
the plank, he fell and received a strong blow to his hip and 
left leg.  The veteran stated that he was hospitalized for 
five consecutive days in Korea.  He further reported that he 
did not receive a separation examination in August 1953.  The 
veteran also stated that due to his injury, he lost stability 
in his left leg in 1983 and fell.  He stated that he 
underwent femur surgery, and the doctor certified that he had 
old left hip injuries and herniated discs.  (Hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995)).  

Other newly submitted evidence includes private medical 
records, which reflect treatment many years after service for 
left lower extremity disability.  The evidence does not 
relate current left lower extremity disability to service.      

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a left leg disorder.  First, the additionally submitted 
statements by the veteran are not new, in the sense that they 
are a repetition of previous descriptions by him of a left 
lower extremity injury in service that has already been 
considered by agency decisionmakers.  Accordingly, they do 
not establish a fact necessary to substantiate the claim, and 
the claim for service connection for a left leg disorder 
cannot be reopened on the basis of this evidence.  See 38 
C.F.R. § 3.156(a).  

Next, while the private medical records relate to the 
veteran's left leg disorder, there is no mention of his 
military service as a possible cause of his left leg 
disorder.  Thus, while this evidence is new, in the sense 
that it has not previously been considered, it is not 
material, as it does not establish a fact necessary to 
substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  Id.

Although the veteran has submitted new evidence that was not 
before the Board in August 2000, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a left leg disorder 
since the August 2000 Board decision.  Thus, the claim for 
service connection for a left leg disorder is not reopened 
and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 notifying the 
veteran of the evidence and information necessary to reopen 
the claim; the reason for the previous denial; and of what 
specific evidence would be required to substantiate the 
element or elements needed to grant the veteran's service 
connection claim (i.e., medical evidence establishing that 
his current left lower extremity disability is related to or 
had its onset during his period of active duty.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the December 2004 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
left leg disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


